Citation Nr: 1104236	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-19 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to September 1979 
and from June 1982 to October 1982.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

The Veteran delivered sworn testimony via a video conference 
hearing before the undersigned Veterans Law Judge in March 2010.  
A transcript of that hearing is of record.

The reopened claim of entitlement to service connection for right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 2003 rating decision denied service connection for 
right knee disability, and, within one year of that 
determination, an April 2004 rating decision held that new and 
material evidence had not been received to reopen the claim for 
service connection for right knee disability.

2.  Evidence received subsequent to the June 2003 rating decision 
does, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to substantiate 
the claim of service connection for right knee disability.




CONCLUSIONS OF LAW

1.  The June 2003 rating decision which denied service connection 
for right knee disability is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  Evidence received since the June 2003 rating decision is new 
and material, and the Veteran's claim of service connection for 
right knee disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the decision to reopen the Veteran's claim of service 
connection for right knee disability, any deficiency as to notice 
consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or VA's 
duties to notify and assist under the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then proceed 
to evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for his claim has been 
satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 
38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a 
well-grounded claim).

A June 2003 RO decision (and confirmed in an April 2004 RO 
decision) denied the Veteran's request of service connection for 
a right knee disability.  Following notice to the Veteran, with 
appellate rights, in April 2004, no appeal was taken from that 
determination.  As such, the June 2003 RO decision is final.  38 
U.S.C.A. § 7105.  A claim which is the subject of a prior final 
decision may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In 
July 2008 the Veteran requested that her right knee disability 
claim be reopened.

The Board notes that the October 2008 RO determination found that 
new and material evidence had been received to reopen the claim, 
but denied the reopened claim on the merits.  However, as noted 
above, the question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).

The Board observes that under the provisions of 38 C.F.R. § 
3.156(c), when VA receives relevant service department records 
that existed at the time of a prior final decision, VA will 
reconsider the prior decision without the need for new and 
material evidence.  Copies of the Veteran's DD Forms 214 and NGB 
Forms 22 have been received and associated with the record 
subsequent to the June 2003 RO decision.  The Board finds that 
these records are not relevant, as understood by 38 C.F.R. § 
3.156(c), as the newly received records simply confirm the 
Veteran's June 1979 to September 1979 and June 1982 to October 
1982 active service dates, the dates of which were not in dispute 
at the time of the June 2003 RO decision.

The Veteran asserts that she injured her right knee in the summer 
of 1982 while undergoing active duty for training.  The June 2003 
RO decision essentially denied the Veteran's right knee 
disability claim on the basis that the Veteran's available 
service treatment records did not show that she had treatment for 
a right knee injury while on active duty for training.  The 
evidence added to the claims file subsequent to the June 2003 RO 
decision includes a September 2008 letter from the Veteran's 
private physician (B.E., MD) stating, in pertinent part, as 
follows:

[The Veteran] is under my care.  She 
sustained an injury to her right knee while 
on active duty summer 1982 while running in 
PT.  She has had pain and swelling every 
spring [ever] since that injury and now the 
knee is giving away.  She now has advancing 
Osteoarthritis of the right knee more 
likely than not related to the fall while 
on active duty.

Multiple lay statements have been associated with the claims file 
since the June 2003 RO denial.  In a July 2009 letter, a service 
comrade essentially stated that he had noticed that the Veteran 
had, following training at Ft. McClellan in the summer of 1982, 
retuned to the unit with an injured right knee.  In a March 2010 
statement, the Veteran's brother indicated that the Veteran had 
called home during training at Ft. McClellan in the summer of 
1982 and had complained of injuring her right knee during 
physical training.

The Board finds that the September 2008 private physician's 
letter and the lay statements discussed above pertain to 
unestablished facts necessary to substantiate the claim (i.e., a 
right knee injury during active service and a link to service), 
and that they raise a reasonable possibility of substantiating 
the claim.  Hence, the additional evidence, when considered in 
conjunction with the record as a whole, is both new and material, 
and requires that the claim be reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for right knee disability is 
reopened.  To that extent only, the appeal is allowed.


REMAND

While the Board has found that new and material evidence has been 
received to reopen the claim of entitlement to service connection 
for right knee disability, whether the Veteran has a right knee 
disability that is related to service is a medical question and 
requires medical expertise.  As such, the Board finds that the 
Veteran should be afforded a VA examination (based on the entire 
record, including 1996 private treatment records) to address the 
medical matters presented by this appeal.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

This case was held open for 60 days in order to allow the Veteran 
adequate opportunity to submit additional information (March 11, 
2010 Board Hearing transcript (Tr.), at page 6).  Some materials 
were received in May 2010, and the Veteran has waived initial RO 
consideration of this evidence.  A lay statement was also 
received later in May 2010, apparently not accompanied by a 
waiver of initial AOJ consideration.  At any rate, the AOJ will 
have an opportunity to review this material prior to 
readjudication.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA orthopedic examination.  The examiner 
should be provided the Veteran's claims 
file for review, and any indicated studies 
must be completed.  Following examination 
of the Veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has any 
right knee disability that is related to 
service.

2.  The AOJ should then readjudicate the 
issue of entitlement to service connection 
for right knee disability.  If the benefit 
sought is not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the Veteran 
and her representative (if any) should be 
afforded the appropriate period to respond.  
Thereafter, the case should be returned to 
the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


